Ron. &vinqton Reed, Cmmis8ionet                 QpiniOttU0. N-12i4
Coordinating Board
Tuam College 8nd Univor8ity Syetem               Ro:    Whether, pursuant
P. 0, Eaox 12788, Capitol Station                       to Section 61.025,
Austin,     Team8     78711                             Texas Education
                                                        Code, the Coordin-
                                                        ating-Board may
                                                        hold special emu-
                                                        gency mectinga
                                                        dealing solely with
                                                        administrative m+t-
                                                        terr without circu-
                                                        lation of aa agenda
           ,                                            at leut 30 daya
mar      Dr. Rood:                                       prior to   the   meeting
               your   recent   latter requeatin(i      the opinhb    ti   lh&o
           1
ottice     concerning    the   referwed     matter     pores   the lollOWing

queationi

              'Tan the Coordinating Bo.iird(Tcxa8,College
         and Univereity Syntem) hbld ~paoial emergency
         meetings dealing solely with administrative
         matters, provided regul8tions of the general
         laws of Texan are met, without circulation of
         an agenda 30 dap prior to ruch meeting?"

               Section   61.025,   Texar   Education     Code (formerly     Scctioa

6 of     Article    29190-2, Vmrnon'a Civil Statutes), provides ae

follows:



                                      -S956-
    .
;



        mn.     Bevington Reed, page 2,          (M-1214)




                       majority of the ae&erohip of the baud
                        “A
               constitute8 a quorum. The board mhall hold requ-
               lar quarterly lwetinga in the city of Aumtin, and
               other moetintaqat place8 and time8 scheduled by
               it in formal aeaaionm and called by the chairman.
               An agenda for the meetinqm in sufficient de&ail tQ
               ~ndicmte the itema Gn which final action ir m-
              3~gg,led                   to the chairman of la c $
               gwerning board and to the chief adrainirtrative
              'officer of each atate institution of higher educa-
               tion lt leaat 30 day8 prior to the meeting."
              . (rpCusi8 added.)

                        Section 61.021,,Toxaa Education Oode, providem,in

        prtinent        put,   that

                     'The Coordinating Board . . . ehall perform
                only the function8 which are enumerate+ in this
                chapter and which the legimlature may laeiqn to
                it. . . ,"

                        Set alao, Attorney    General's Opinion No.'M-652

        (19701, holding that purruant to Section 61.021, @he meru

        and function8 of the Coordinating Borrd art limited to thcs

                                                    et eeo.
        specifically enumerated in Sactiono 61.021, --

                        Section 61.025 speak6 in term8 of "regular quarterly

        meetinga" and “other meetinga".  It then goea on to require
                     w
        that an agenda for "the meetings" shall be circulated at leas+

        30 days    in    advance.     The agenda time requirement thun applies

        to &&    meeting8 of the board, regardlees          of thtrr nature.


                                             -5957-
Ron. Bevington Reed, page 3,               (M-1214)



           We have cowidered           all provirionm of Sections 61.02L,

2s as*,   Toxaa       Education Code, aid a;e unable to find          within

the enumerated        powus     and function8 of the Coordinating         BorrZ

any authority whereby the Board would be luth o r iwdto hold

any regular, rpecial, o r lmugency             meeting, dealing tither

with admini8trative, coordinating, or any matterm,                withou'tthe

necmaity of circulating an agenda of such aeeting at ltaiic

30 days-prior to the meting.

           Accordingly, you are advised            th8t   your   QAeation in

umwerod   in   tho     noqativo.
                                 BY4BhEX

           Purmmnt            to Bwtion 61.025, Texar Education                   .

     Code, the Coordinating           Board,   TeXaS College and

     Vnivereity Syrtem. has no authority to hold an

     official meeting without:cikculatiod of,the aqenda

     for such meeting at least 30 day8 prior to the

     meeting.
                  w




                                               ney iIener81of     TtXaS
Eon. Bevington Reed, page 4,       (M-l'Li4)



Prepared by Auntin C. Bray, Jr.
A88i8tant Attorney General

APPROVED8
OPIuIOrlcomITTEE

Kerns Taylor,           Chairman
W. E. Allen, Co-Chairman

Lewi8 Jone8
Jamer M8xwell
Jim Swearingen
Fisher Tyler

SAMUBL D. MCDANIEL
Staff Legal A88i8tant

ALFRND WAIKBR
IkeCUtiVe         A88i8tant


NOM     WNITB
Fir8t       A88i8tant